Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1-20 are allowed.
Priority
This application is a continuation-in-part of application 16/047408 filed on 7/31/2018, which is a 371 of international application PCT/CN2018/081632 filed on 4/02/2018.
Double Patenting - withdrawn
 The nonstatutory double patenting rejection has been withdrawn due to the filing of the terminal disclaimer
Claim Interpretation
Per [0012] of the Specification, unique audience size “refers to the total number refers to the total number of unique people (e.g., non-duplicate people) who had an impression of (e.g., were exposed to) a particular media item, without counting duplicate audience members.” 
Per [0012], impression count “refers to the number of times audience members are exposed to a particular media item.”
Per [0013], impression frequency or frequency
Per [0024], census “when used in the context of audience measurements refers to the audience measurements that account for all instances of media exposure by all individuals in the total population of a target market for the media being monitored.” 
Per [0024], user-identified “refers to the media exposures that can be specifically matched to unique individuals identifiable by a database proprietor because such individuals are registered users of the services provided by the database proprietor.”
Per [0062], census audience measurement data “refers to information relating to all impressions and corresponding audience members associated with media being monitored regardless of whether the database proprietor 106 was able to identify the audience members to match the impressions to particular individuals.”
Per [0062], unidentified impressions are “impressions for which no person could be recognized by the database proprietor.”
Per [0062], census impressions are census audience measurement data that includes aggregate totals of both user-identified impressions and unidentified impressions.
Per p. 13 of the Applicant’s Remarks dated 10/5/2021, the term "KL-divergence" is a well-known shortened form for the Kull back-Leibler divergence, which is a well-known statistical "measure of how one probability distribution is different from a second, reference probability distribution." See "Kullback-Leibler divergence," Wikipedia, available at https://en.\-vikipedia.ondv-/iki/KullbackS-oE2°1080'/093Leibler _ divergence, see also "Kullback-Leibler Divergence Explained," Count Bayesie, available at https:/ /www.countbavesie.corn/blou./2017/5/9/kullback-leibler-divergence-explained, May 10, 2017. As such, persons of ordinary skill in the art would understand what "KL 
Claim Rejections - 35 USC § 101 - withdrawn
The 101 rejection on claims 1-20 has been withdrawn because the claims no longer recite a mental process as argued by the Applicant on page 13 of the Remarks dated 1/31/2022.  Even if the claims recited an abstract idea, the claims are integrated into a practical application since the claims have now been amended to include all of the computing elements and the communications between the computing elements to perform the abstract idea.
Allowable Subject Matter
 Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 each recite, at least, determine multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions, the multipliers based on census constraints defined by weighted probabilities associated with the second probability distribution, different ones of the probabilities weighted based on estimated populations for corresponding ones of the different demographics; and determine the census impression counts associated with the census impressions based on the multipliers, different ones of the census impression counts corresponding to different ones of the impression frequency intervals, the census impressions associated with the media accessed by members of a population of an entire country.  The interpretation of these limitations include the specific definitions for “user-identified impression” and “census  and a universe estimate of the audience size determined from survey data.  However, this reference does not teach the claim elements to the specification required. 
Other prior art references that are relevant:
 Sheppard (2017/0061470) estimates an unknown probability distribution using maximum entropy. However, it does not do it by determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census in combination with the specification definitions of the claim elements and in combination with the other elements of the claims.  
McMillan (2014/0325551) explains the correlation of census measurement data with panel data.  
Davis (2011/0251823) discusses associating a user with a demographic by comparing input data to probability distribution representations for a demographic group and for a wide population that are performing the measured interactions. Davis also discusses determining probability distributions using weights. 
Palit (2014/0081703) teaches the calibration of subject data for which a relationship to a target population is not known with the use of a differential weighting [multipliers] scheme applied to the data at the constituent level.
Further search found:
Srivastava (9,497,090) determines an exposure of first media, wherein the exposure occurs after a cookie identifier is received at a computing device, wherein the cookie identifier is received from a database proprietor, determining a first panelist identifier associated with the exposure based on the cookie identifier, determining a second panelist identifier associated with the exposure based on a determination of a user identity by a panelist meter associated with the computing device, determining an adjustment factor by comparing the first panelist identifier and the second panelist identifier, determining a number of impressions of second media from data logged by the database proprietor, the data logged in response to requests transmitted to the database proprietor in response to clients accessing the second media, and 
Rao (2015/0262207) talks about analysis of audience data, and impression count and/or audience size based on observed census data such as impression volume count and further talks about service providers can access subscriber records to find users having international mobile equipment identity (IMEI) numbers matching the IMEI numbers received in the device/user identifier log.
However, none of the above references explain determining multipliers relating a first probability distribution for the user-identified impressions to a second probability distribution for the census impressions, the multipliers based on census constraints defined by weighted probabilities associated with the second probability distribution, different ones of the probabilities weighted based on estimated populations for corresponding ones of the different demographics; and determine the census impression counts associated with the census impressions based on the multipliers, different ones of the census impression counts corresponding to different ones of the impression frequency intervals, the census impressions associated with the media accessed by members of a population of an entire country based on the definitions as explained in the claim interpretation section.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621